PER CURIAM: *
The Court has carefully considered these consolidated appeals in light of the briefs, oral arguments, and pertinent portions of the record — including the extensive and thorough opinions of the district court. For essentially the reasons articulated by the district court, we find no reversible error and AFFIRM.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.